EXHIBIT 99.2 CRYPTOLOGIC LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS INTRODUCTION The following report contains management’s discussion and analysis (“MD&A”) of CryptoLogic Limited’s consolidated results of operations and financial condition for the year ended December 31, 2011 compared with the year ended December 31, 2010 and should be read in conjunction with the audited consolidated financial statements and accompanying notes for the year ended December 31, 2011, which will, upon filing, be available on SEDAR at www.sedar.com and EDGAR at www.sec.gov.All currency amounts are in US dollars, unless otherwise indicated.This MD&A is dated March 7, 2012. CryptoLogic Limited (“CryptoLogic”) and our subsidiaries are referred to collectively as “the Company”, “we”, “us”, and “our” throughout this MD&A, unless otherwise specified. Certain of the statements contained in this MD&A may contain forward-looking statements and forward-looking information within the meaning of applicable law, including the Securities Act (Ontario).Statements regarding the Company’s objectives, goals, strategies, beliefs, intentions, plans, estimates and outlook, future operations, future financial position, future revenues and projected costs are forward-looking statements or contain forward-looking information.Words such as “anticipates”, “believes”, “budgets”, “could”, “estimates”, “expects”, “forecasts”, “intends”, “may”, “might”, “plans”, “projects”, “schedule”, “should”, “will”, “would” and similar expressions are used to identify forward-looking statements or information. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties.Should one or more of these risks materialize, or should assumptions underlying the forward-looking statements or information prove incorrect, actual results may vary significantly from what management currently foresees.Accordingly, investors should exercise caution when considering any forward-looking statements or information herein and undue reliance should not be placed on such statements or information.Certain material factors or assumptions are applied in making forward-looking statements, including, but not limited to, factors and assumptions regarding government regulation, Internet viability and system infrastructure and reliability, market demand, Internet security, reliance on Internet service providers, competition, dependence on top licensees, chargebacks, risks inherent in doing business internationally, foreign exchange fluctuations, litigation, the Company’s ability to protect its proprietary technology, reliance on key employees, management’s ability to develop and manage growth, ability to integrate acquired businesses, share volatility and liquidity. Investors are cautioned that the foregoing list of important factors that may affect future results is not exhaustive.When relying on forward-looking statements or information to make decisions with respect to the Company, investors should carefully consider the foregoing factors and other uncertainties and potential events.The Company undertakes no obligation to update or revise any forward-looking statement or information, except as required by applicable law. Additional information regarding the Company, including the Company’s annual report on Form 20-F for the year ended December 31, 2011 will, upon filing, be available at www.sedar.com and www.sec.gov.Some figures and percentages may not total exactly due to rounding. 1 BUSINESS OVERVIEW CryptoLogic is a publicly traded online gambling software developer and supplier servicing the Internet gambling market.CryptoLogic, through its wholly-owned subsidiaries, provides software licensing, e-cash management and customer support services for our Internet gambling software to an international client base (“licensees” or “customers”) around the world, who operate under government authority where their Internet businesses are licensed. Founded in 1995, the Company launched the world’s first online casino games that year.With a resilient and scalable platform, a commitment to developing the best games in the marketplace and complemented with excellent customer support, the Company thereafter secured an excellent reputation for its product offering. The enactment in the United States of the Unlawful Internet Gambling Enforcement Act in late 2006, which effectively banned online gambling in the United States by making it illegal to process the related financial transactions, had a very significant negative impact on the Company’s revenue. The Company sought to grow its business internationally and, from 2009, launched a new business model, centered on the Company evolving from purely a developer and licensor of Internet gambling software on its own network, to one which still develops and licenses an excellent casino product, but also delivers high-quality, Branded and non-Branded Games to the industry at large. The Company faced substantial ongoing challenges in 2010 as it continued its strategy aimed at returning to profitability and long-term growth against the backdrop of a global economic downturn, continuing disappointing returns from major Hosted Casino licensees and licensee delays in the roll-out of Branded Games. By Q1 2010, the Company had incurred eight continuous quarters of significant operating losses and negative cash flows.Against this backdrop of a continuing decline in revenues and working capital, management determined that a material reduction in expenses was necessary in order to preserve cash and give the Company sufficient time to focus on increasing revenues.Accordingly, the Company made a significant restructuring effort, commencing midway through Q3 2010, and resulting in a reduction of almost 50% in operating and general and administrative expense to $6.2 million in Q4 2010 from $12.1 million in Q2 2010, the last full quarter before this restructuring. The focus on cost control continued into 2011 with operating and general and administrative expense averaging $5.8 million per quarter during the year.The breathing space afforded by the restructuring allowed the Company to arrest the decline in revenues, resulting in the Company reporting, as further analysed below: · its first annual increase in revenues since 2006; · a turnaround in results from a reported loss of $21.6 million in 2010 to a reported profit of $6.5 million in 2011; and · an increase in cash and cash equivalents during the year from $10.6 million to $16.6 million. In February 2011, the Company appointed Deloitte Corporate Finance to act as its independent financial adviser to assist it with a strategic review encompassing a range of options available to the Company from continuing as an independent entity through to the sale of part or all of its business, as well as to provide advice with respect to any potential transaction.During 2011, in connection with the strategic review, a number of parties contacted or were contacted by Deloitte Corporate Finance.In February 2012, a recommended cash offer from Amaya Gaming Group Inc. for the entire issued and to be issued share capital of CryptoLogic was announced at a price of $2.535 per Ordinary Share, a premium of approximately 110% to the closing price of $1.21 per Ordinary Share on NASDAQ on March 24, 2011, the day prior to the announcement of the strategic review. In January 2012, the Company announced that it had acquired, for nominal consideration, the Maltese online gambling licenses for InterCasino from OIGE, the Company’s largest and longest-standing Hosted Casino licensee, resulting in the Company becoming an online casino owner. STRATEGY Management remains focused on the development and support of the Hosted Casino business while continuing to build on the success of our Branded Games initiative by expanding our partnerships and broadening the types of 2 games we offer.In 2011, the first games went live with licensees of Instant Click, the Company’s improved gaming delivery package that enables rapid deployment of a range of titles from our suite of games by online operators and technology providers on their own e-gaming infrastructure and electronic cashier systems. CryptoLogic’s strategy has two main elements: · Focusing on our core Internet Hosted Casino business.Our award-winning games are complemented by a widely acclaimed support services structure.From 2012, with the Company’s acquisition of the Maltese online gambling licenses for InterCasino from OIGE, the Company’s largest and longest-standing licensee, the Company became an online casino owner, resulting in the majority of the Hosted Casino business becoming a B2C business. · Licensing our Branded Games to others, directly, via other technology platforms or via Instant Click.Through working with highly respected content providers and brand owners, we have successfully delivered the likes of Spiderman, The Hulk and Batman to both our own Hosted Casino licensees and to the market in general. Among the new signings or launches in 2011 were: · SkillOnNet, the first customer live on Instant Click · bwin · Loto Québec PRODUCT PERFORMANCE We began the year under review with 170 Branded Games live and ended with 212.This remains lower than originally planned and we continue to experience delays beyond our control in the roll out of these games by licensees. Our goal is to continue to provide excellent game content supported by innovative game mechanics and bonuses and to improve on the speed of roll out of new games with our licensees.Instant Click can be instrumental in the speed of roll out of new games, since a single integration allows the suite of in excess of 50 games to be made available at one time to a customer. NEW DEVELOPMENTS We deployed our newest offering, Instant Click, a new gaming package that enables rapid deployment of a range of titles from our suite of games by online operators and technology providers on their own e-gaming infrastructure and electronic cashier systems.The first implementations of Instant Click went live in 2011 and early 2012. OUTLOOK The global e-gambling industry continues to become ever more competitive, whilst subject to increasing regulation.CryptoLogic is well placed to enhance its position in the industry but only if we stay focused and lean, and capable of responding to changing market expectations and delivering products and service levels of the highest quality. The European market offers scope for growth, tempered by the challenges in an environment of increasing regulation.Our goals for 2012 are: · Improved revenue from Hosted Casino, including its newly-acquired online casino offering; · Improved revenue from Branded Games as new and existing licensees roll out games; · Improved revenue from Instant Click deployments; and · Continuing tight control over costs with initiatives to improve efficiency where possible. Whilst the US market has effectively been closed since the passing of the Unlawful Internet Gambling Enforcement Act in October 2006, we continue to monitor the situation closely and the various options that would allow us re-entry at the appropriate time. 3 OVERVIEW OF RESULTS – 2011 The following table presents selected financial data for each of the two most recent financial years of the Company on a consolidated basis: For the years ended December 31, (in thousands of US dollars, except per share data) % of revenue % of revenue Hosted Casino $ % $ % Branded Games % % Poker % % Other % % Revenue before amortization % % Amortization of royalties ) %) ) %) Amortization of games ) %) ) %) Revenue $ % $ % Expenses Operating % % General and administrative % % Depreciation and amortization % % Impairment of intangible assets – – % Reorganization – – % % % Results from operating activities % ) %) Net finance income/(costs) 49 % % Profit on derecognition of available-for-sale assets % % Profit/(loss) before income taxes % ) %) Income tax expense/(credit) ) %) % Profit/(loss) and total comprehensive income/(loss) for the period $ % $ ) %) Profit/(loss) and total comprehensive income/(loss) attributable to: Shareholders of CryptoLogic % ) %) Non-controlling interests % ) %) Profit/(loss) and total comprehensive income/(loss) for the period $ % $ ) %) Earnings/(loss) per share Basic $ $ ) Diluted $ $ ) Weighted average number of shares (000’s) Basic Diluted Total assets $ $ Total equity $ $ Dividends per share (1) $
